DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A Patent Trial and Appeal Board decision was issued 8/3/2022, reversing, pro forma, examiner’s action on the claims.  In response to this decision, Applicant has elected to reopen prosecution.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 14-21, 66 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 66 and 67 recite the limitations “transmitting, via the ISP server, instructions for displaying the advertising interface to the computing device only when it is determined that the computing device does not include functionality for displaying an advertising interface” in lines 9-11 and 12-15, respectively. 
Also, amended claim 1 recites similar limitation of “transmitting, via the ISP server, instructions for displaying the advertising interface to the computing device only if it is determined that the computing device does not include functionality for displaying an advertising interface” in lines7-9.
It is unclear how the computing device can implement instructions received from the ISP server to display an advertising interface “when/if it is determined that the computing device does not include functionality for displaying the advertising interface” as claimed. In other words, limitations are considered nonsensical and requires an impossibility- that a computing device without functionality for displaying the advertising interface receives instructions for displaying the advertising interface to the computing device. Appellant’s Specification discloses “transmitting the advertising interface to the computing device only if it is determined that the computing device does not include the advertising interface” (Spec. 2:6-8, 6:18-20, 6:31-33), which is different from the indefinite claim language. Section 112 places the burden of precise claim drafting on applicants (See PTAB decision 8/3/2022 at page 5).

For compact prosecution and examination purposes, Examiner interprets these limitations in light of applicant’s disclosure (Spec. 2:6-8, 6:18-20, 6:31-33) as:
	“transmitting, via the ISP server, the executable program that displays an advertising interface only if it is determined that the computing device does not include functionality for displaying the advertising interface.”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 14-16, 19 and 66-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al. (USPN 6732176) in view of Jennings et al. (USPN 7653875).

Re claims 1-3, 14, 17-18 and 66-67: Stewart teaches a method comprising: 
receiving, at an Internet Service Provider (ISP) server associated with a wireless access point, a network access request from a computing device wirelessly connected to the wireless access point, the wireless access point connected to a network via the service provider (abstract, fig. 1). 

Stewart does not explicitly teach
determining, via the ISP server, whether the computing device comprises an executable program that displays an advertising interface; 
transmitting, via the ISP server, instructions for displaying the advertising interface to the computing device only when it is determined that the computing device does not include functionality for displaying the advertising interface (interpreted in light of the specification as indicated in 112, second paragraph rejection, supra); 
retrieving, via the ISP server, advertising information from an advertising source, the advertising information comprising digital media that is renderable by the advertising interface, said advertising source being associated with a third-party network resource; 
electronically connecting, via the ISP server, the computing device to the network based on the computing device having said functionality for rendering said advertising information; and
transmitting, via the ISP server, the advertising information to the computing device via the established electronic connection.
Jennings, using the same problem solving technique, teaches a concept of comprising: 
receiving, at a server (ISP), a (network access) request from a computing device connected to the server (abstract, fig. 1, col. 2, lines 1-3); 
determining, via the (ISP) server, whether the computing device comprises an executable program that displays an (advertising) interface (abstract, figs. 1-3, col. 2, lines 3-10, Claim 1); 
transmitting, via the (ISP) server, instructions for displaying the (advertising) interface to the computing device only when it is determined that the computing device does not include functionality for displaying the (advertising) interface (abstract, figs. 1-3, col. 2, lines 40-54, Claim 1) (interpreted in light of the specification as indicated in 112, second paragraph rejection, supra); 
retrieving, via the (ISP) server, content (advertising) information from (an advertising) a source, the content (advertising information) comprising digital media that is renderable by the (advertising) interface, said (advertising) source being associated with a (third-party) network resource (abstract, figs. 1-3, col. 2, lines 40-54, Claim 1); 
electronically connecting, via the (ISP) server, the computing device to the network based on the computing device having said functionality for rendering said content (advertising information) (abstract, figs. 1-3, col. 2, lines 40-54, Claim 1); and
transmitting, via the (ISP) server, the content (advertising information) to the computing device via the established electronic connection (abstract, figs. 1-3, col. 2, lines 40-54, Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stewart to include these concepts as taught by Jennings for the obvious reason of ensuring that the computing device is capable of displaying the requested content. 
Examiner notes that the Jennings reference does not explicitly teach advertising source is associated with a third party resource. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stewart in view of Jennings to allow third party resource to provide content the user for the obvious reason of enhancing the flexibility of the system/process.
Re claims 15-16: Stewart in view of Jennings do not explicitly teach wherein the one or more executable files renders a toolbar on the computing device, wherein the toolbar renders the advertising information.
Official notice is hereby taken that these concepts are old and well known. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stewart and Jennings to include these concepts for the obvious reason of integrating the advertising interface with a user browser. 
Support for this official notice can be found in Graham et al (USPN 6804659) at col. 16, lines 22-25, fig. 11E, ele. 1552 &1554; and Mayo (USPN 6678663) at col. 5, lines 25-27, fig. 1, ele. 30 & 40.

Re claim 19: Stewart further teaches wherein the network access request identifies a location of the computing device and the method further comprises: transmitting advertising information corresponding to the location of the computing device (col. 2, lines 21-30).

Claims 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart in view of Jennings and further in view of Cannon et al. (USPAP 20020016736).

Re claims 4-7: Stewart in view of Jennings do not explicitly teach:
regulating, by the wireless access point or service provider, the connection between the computing device and the network, wherein the step of regulating is based upon an amount of the advertising information transmitted to the computing device. 
Cannon teaches the concept of regulating, by the wireless access point or service provider, the connection between the computing device and the network, wherein the step of regulating is based upon an amount of the advertising information transmitted to the computing device (0020, 0049, 0069). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stewart in view of Jennings to include these concepts as taught by Cannon for the obvious reason of enhancing the functionality and flexibility of the system/process.

Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart in view of Jennings and further in view of Thompson et al. (USPAP 20020077900).

Re claims 20-21: Stewart in view of Jennings do not explicitly teach: wherein the computing device is disconnected from the network if a user of the computing device does not accept transmission of the advertising information/interface.  
Thompson teaches the concept of preventing access to a network service if a user chooses not to accept transmission of advertising information (abstract, 0027). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stewart in view of Jennings to include these concepts as taught by Thompson for the obvious reason of encouraging the user to view the ad in order to stay connected.

Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive.
Examiner herein incorporates by reference, the Examiner’s Answer to Appeal Brief dated 05/26/2021. 
Furthermore, in view of the “New Grounds of Rejection” as indicated in the PTAB decision of 8/3/2022, Applicant amendment is not sufficient to overcome said rejection as articulated above. In light of these, these rejections are hereby maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Flax et al (USPAP 20070038513) discloses this concept of rewarding a user (in this case, maintaining a connection to a service) if the user chooses to view advertisement, and disconnecting the user if the user chooses not to view an advertisement (0020, 0021 and 0061).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691